                EXHIBIT A




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 1 of 54
                                                                  Electronically Filed - Christian - November 17, 2017 - 06:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 2 of 54
                                                                  Electronically Filed - Christian - November 17, 2017 - 06:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 3 of 54
                                                                  Electronically Filed - Christian - November 17, 2017 - 06:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 4 of 54
              IN THE 38TH JUDICIAL CIRCUIT, CHRISTIAN COUNTY, MISSOURI

 Judge or Division:                                      Case Number: 38V010100575-01
 LARRY G LUNA
 Petitioner:                                             Respondent’s Attorney/Address:
 KELLY LYNN HOOT                                         THEODORE EDMOND VON WILLER JR
                                                         SUITE A-100
                                                         2847 S INGRAM MILL ROAD
                                                   vs.   SPRINGFIELD, MO 65804-4043
 Respondent:                                             Court Address:
 RONALD EDWARD HOOT                                      110 WEST ELM STREET, SUITE 202
 Nature of Suit:                                         OZARK, MO 65721
 CC Motion to Modify                                                                                                      (Date File Stamp)
      Summons for Personal Service Outside the State of Missouri – Domestic Relations Case
  The State of Missouri to: KELLY LYNN HOOT
                            Alias:
  735 JEFFERSON DR
  TYLER, TX 75703


     COURT SEAL OF            You are summoned to appear before this court and to file your pleading to the petition,
                              copy of which is attached, and to serve a copy of your pleading upon the attorney for the
                              Respondent at the above address all within 30 days after service of this summons upon
                              you, exclusive of the day of service. If you fail to file your pleading, judgment by default
                              will be taken against you for the relief demanded in this action.
   CHRISTIAN COUNTY
                              In Your Child's Best Interest is required by section 452.556, RSMo, to be provided to parties in
                              a dissolution or legal separation and motions to modify. This parenting handbook can be
                              downloaded at www.courts.mo.gov. If you do not have access to the internet, contact the court
                              and a copy will be provided to you.
                               ______11/20/17________________________            _____________/S/ BH___________________________
                                                   Date                                                Clerk
                              Further Information:
                                              Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is ____________________________________ of ______________________ County, _____________ (state).
     3. I have served the above summons by: (check one)
                  delivering a copy of the summons and a copy of the petition to Petitioner.
                  leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Petitioner with
                   _________________________________, a person of the Petitioner’s family over the age of 15 years.
                  other (describe) __________________________________________________________________________________.
     Served at ___________________________________________________________________________________________________ (address)
     in _________________________ County, _____________ (state), on __________________ (date) at ________________ (time).

     ____________________________________________________             ______________________________________________________
                 Printed Name of Sheriff or Server                                   Signature of Sheriff or Server
                              Subscribed and Sworn To me before this _________ (day) ____________ (month) ________ (year)
                              I am: (check one)  the clerk of the court of which affiant is an officer.
                                                 the judge of the court of which affiant is an officer.
          (Seal)
                                                 authorized to administer oaths in the state in which the affiant served the above
                                                  summons. (use for out-of-state officer)
                                                authorized to administer oaths. (use for court-appointed server)
                                                                          ________________________________________________________
                                                                                              Signature and Title
    Service Fees, if applicable
    Summons      $___________________
    Non Est      $___________________
    Mileage      $___________________ (_______________miles @ $ _______ per mile)
    Total        $___________________
                     See the following page for directions to clerk and to officer making return on service of summons.



OSCA (08-16) SM63 For Court Use Only: Document ID# 17-SM63-5               1 of 2 (38V010100575-01)
                     Case 6:19-cv-03068-JTM Document 1-1
                                                       RulesFiled   02/14/19
                                                             54.06, 54.07,          Page
                                                                           54.14, 54.20, and 5 of 54506.510, 517.041, RSMo
                                                                                             506.500,
                                                      Directions to Clerk

         Personal service outside the State of Missouri is permitted only upon certain conditions set forth in Rule 54.
     The clerk should insert in the summons the names of only the Petitioner or Petitioners who are to be personally
     served by the officer to whom the summons is delivered. The summons should be signed by the clerk or deputy
     clerk under the seal of the court and a copy of the summons and a copy of the petition for each Petitioner should
     be mailed along with the original summons to the officer who is to make service. The copy of the summons may be
     a carbon or other copy and should be signed and sealed in the same manner as the original but it is unnecessary
     to certify that the copy is a true copy. The copy of the petition may be a carbon or other copy and should be
     securely attached to the copy of the summons but need not be certified a true copy. If the Respondent has no
     attorney, the Respondent’s address and telephone number should be stated in the appropriate square on the
     summons. This form is not for use in attachment actions. (See Rule 54.06, 54.07 and 54.14)



                             Directions to Officer Making Return on Service of Summons

         A copy of the summons and a copy of the petition must be served on each Petitioner. If any Petitioner refuses to
     receive the copy of the summons and petition when offered, the return shall be prepared accordingly so as to show
     the offer of the officer to deliver the summons and petition and the Petitioner’s refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and petition to the individual personally or by leaving a copy
     of the summons and petition at the individual’s dwelling house or usual place of abode with some person of the family
     over 15 years of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or
     required by law to receive service of process; (2) On Guardian. On an incompetent person who has a legally
     appointed guardian, by delivering a copy of the summons and petition to the guardian personally.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

         The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within
     the state or territory where service is made.

         Service must not be made less than ten days nor more than 30 days from the date the Petitioner is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri court within 30 days after
     service.




OSCA (08-16) SM63 For Court Use Only: Document ID# 17-SM63-5           2 of 2 (38V010100575-01)
                     Case 6:19-cv-03068-JTM Document 1-1
                                                       RulesFiled   02/14/19
                                                             54.06, 54.07,          Page
                                                                           54.14, 54.20, and 6 of 54506.510, 517.041, RSMo
                                                                                             506.500,
                                                                  Electronically Filed - Christian - January 04, 2018 - 04:32 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 7 of 54
Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 8 of 54
Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 9 of 54
                                                                   Electronically Filed - Christian - January 09, 2018 - 04:39 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 10 of 54
                                                                   Electronically Filed - Christian - January 09, 2018 - 04:39 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 11 of 54
                                                                   Electronically Filed - Christian - January 09, 2018 - 04:39 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 12 of 54
                                                                   Electronically Filed - Christian - January 12, 2018 - 04:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 13 of 54
                                                                   Electronically Filed - Christian - January 12, 2018 - 04:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 14 of 54
                                                                   Electronically Filed - Christian - January 12, 2018 - 04:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 15 of 54
                                                                   Electronically Filed - Christian - January 30, 2018 - 03:48 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 16 of 54
                                                                   Electronically Filed - Christian - January 30, 2018 - 03:48 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 17 of 54
                                                                   Electronically Filed - Christian - January 30, 2018 - 03:48 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 18 of 54
                                                                   Electronically Filed - Christian - January 30, 2018 - 03:48 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 19 of 54
                                                                   Electronically Filed - Christian - February 23, 2018 - 04:56 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 20 of 54
                                                                   Electronically Filed - Christian - February 23, 2018 - 04:56 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 21 of 54
                                                                   Electronically Filed - Christian - February 23, 2018 - 04:56 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 22 of 54
               IN THE 38TH JUDICIAL CIRCUIT COURT, CHRISTIAN COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 38V010100575-01
 LARRY G LUNA
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address:
 KELLY LYNN HOOT                                                THOMAS M BENSON
                                                                901 ST LOUIS STREET
                                                                20TH FLOOR
                                                         vs.    SPRINGFIELD, MO 65806
 Defendant/Respondent:                                          Court Address:
 RONALD EDWARD HOOT                                             110 WEST ELM STREET, SUITE 202
 Nature of Suit:                                                OZARK, MO 65721
 CC Motion to Modify                                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                         (Except Attachment Action)
    The State of Missouri to: AT&T PENSION BENEFIT PLAN
                              Alias: FIDELITY EMPLOYER SERVICES COMPANY, LLC
  FIDELITY SERVICES CENTER
  PO BOX 770003
  CINCINNATI, OH 45277-0070
     COURT SEAL OF
                                    You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
                                 and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
                                 days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
                                 judgment by default will be taken against you for the relief demanded in this action.
                                  _____________2-27-18___________________________ ____________________/S/ BH_____________________
                                                      Date                                                 Clerk
   CHRISTIAN COUNTY              Further Information:

                                                    Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
                   leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                    _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years.
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                    _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________             ___________________________________________________________
                  Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                                 Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                 I am: (check one)    the clerk of the court of which affiant is an officer.
                                                      the judge of the court of which affiant is an officer.
                                                      authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                       (use for out-of-state officer)
                                                      authorized to administer oaths. (use for court-appointed server)
                                                                                  ___________________________________________________________
                                                                                                        Signature and Title
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                             See the following page for directions to clerk and to officer making return on service of summons.




OSCA (7-04) SM60 For Court Use Only: Document ID# 18-SMOS-15                     1 of 2      (38V010100575-01)                    Rules 54.06, 54.07, 54.14, 54.20;
                     Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 23 of 54                                                     506.500, 506.510 RSMo
                                                          Directions to Clerk

           Personal service outside the State of Missouri is permitted only upon certain conditions set forth in Rule 54. The clerk
     should insert in the summons the names of only the Defendant/Respondent or Defendants/Respondents who are to be
     personally served by the officer to whom the summons is delivered. The summons should be signed by the clerk or deputy
     clerk under the seal of the court and a copy of the summons and a copy of the petition for each Defendant/Respondent should
     be mailed along with the original summons to the officer who is to make service. The copy of the summons may be a carbon
     or other copy and should be signed and sealed in the same manner as the original but it is unnecessary to certify that the copy
     is a true copy. The copy of the motion may be a carbon or other copy and should be securely attached to the copy of the
     summons but need not be certified a true copy. If the Plaintiff’s/Petitioner has no attorney, the Plaintiff’s/Petitioner’s address
     and telephone number should be stated in the appropriate square on the summons. This form is not for use in attachment
     actions. (See Rule 54.06, 54.07 and 54.14)



                                  Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
     accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
     to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
     summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
     of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
     service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
     copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
     Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
     an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
     with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
     appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
     public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
     attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
     corporation or body or to any person otherwise lawfully so designated.

        Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
     where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
     for the word “state.”

          The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 18-SMOS-15               2 of 2    (38V010100575-01)               Rules 54.06, 54.07, 54.14, 54.20;
                     Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 24 of 54                                        506.500, 506.510 RSMo
                                                                   Electronically Filed - Christian - April 03, 2018 - 02:01 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 25 of 54
                                                                   Electronically Filed - Christian - April 03, 2018 - 02:01 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 26 of 54
                                                                   Electronically Filed - Christian - April 03, 2018 - 02:01 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 27 of 54
                                                                   Electronically Filed - Christian - April 03, 2018 - 02:01 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 28 of 54
                                                                   Electronically Filed - Christian - August 09, 2018 - 05:38 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 29 of 54
                                                                   Electronically Filed - Christian - August 09, 2018 - 05:38 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 30 of 54
                                                                   Electronically Filed - Christian - August 09, 2018 - 05:38 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 31 of 54
                                                                   Electronically Filed - Christian - August 09, 2018 - 05:38 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 32 of 54
                                                                   Electronically Filed - Christian - September 18, 2018 - 12:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 33 of 54
                                                                   Electronically Filed - Christian - September 21, 2018 - 05:13 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 34 of 54
                                                                   Electronically Filed - Christian - January 12, 2018 - 04:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 35 of 54
                                                                   Electronically Filed - Christian - January 12, 2018 - 04:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 36 of 54
                                                                   Electronically Filed - Christian - January 12, 2018 - 04:12 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 37 of 54
                                                                   Electronically Filed - Christian - January 02, 2019 - 03:38 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 38 of 54
                                                                   Electronically Filed - Christian - January 04, 2019 - 05:17 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 39 of 54
                                                                   Electronically Filed - Christian - January 04, 2019 - 05:17 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 40 of 54
                                                                   Electronically Filed - Christian - January 04, 2019 - 05:17 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 41 of 54
                                                                   Electronically Filed - Christian - January 04, 2019 - 05:17 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 42 of 54
                                                                   Electronically Filed - Christian - January 04, 2019 - 05:17 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 43 of 54
                                                                   Electronically Filed - Christian - January 04, 2019 - 05:17 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 44 of 54
                                                                   Electronically Filed - Christian - January 07, 2019 - 03:06 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 45 of 54
                                                                   Electronically Filed - Christian - January 07, 2019 - 03:06 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 46 of 54
                                                                   Electronically Filed - Christian - January 17, 2019 - 09:09 AM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 47 of 54
Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 48 of 54
                                                                   Electronically Filed - Christian - January 25, 2019 - 04:59 PM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 49 of 54
                                                                   Electronically Filed - Christian - February 08, 2019 - 11:11 AM




Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 50 of 54
Case.net: 38V010100575-01 - Docket Entries                                                                                          Page 1 of 4




                                                                                         Search for Cases by: Select Search Method...       
Judicial Links    |   eFiling   |   Help    |   Contact Us    |   Print                               GrantedPublicAccess    Logoff DBOATRIGHT

                      38V010100575-01 - KELLY LYNN HOOT V RONALD EDWARD HOOT


                                This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                                            Display Options:
Click here to Respond to Selected Documents
                                                                                         Descending
                                                                                                                             All Entries     
                                                                                         Ascending


02/08/2019            Correspondence Filed
                      Letter to Judge Kruse re Available dates; Electronic Filing Certificate of Service.
                         Filed By: THEODORE EDMOND VON WILLER JR
                         On Behalf Of: RONALD EDWARD HOOT

01/25/2019            Correspondence Filed
                      Correspondence to Judge Kruse with conflict dates; Electronic Filing Certificate of Service.
                        Filed By: THOMAS M BENSON
                        On Behalf Of: KELLY LYNN HOOT

01/23/2019            Hearing/Trial Cancelled
                        Scheduled For: 02/04/2019; 9:00 AM ; JESSICA LYNN KRUSE; Christian
                      Motion Hearing Held
                      Petitioner appears by Atty Benson. Respondent does not appear. Atty Boatright for 3rd Party
                      Respondent. Motion for continuance sustained. Counsel to submit available dates for trial setting in June
                      2019 - September 2019. Motion for leave to file a cross claim is passed. /s/ Judge Jessica Kruse
                         Scheduled For: 01/23/2019; 10:00 AM ; JESSICA LYNN KRUSE; Christian

01/17/2019            Cert Serv of Prod of Docs, etc
                      Certificate of Service of Petitioners First Request for Production of Documents to ATT Pension Benefit
                      Plan; Electronic Filing Certificate of Service.
                         Filed By: THOMAS M BENSON
                         On Behalf Of: KELLY LYNN HOOT

01/08/2019            Motion Hearing Scheduled
                        Associated Entries: 01/23/2019 - Motion Hearing Held
                        Scheduled For: 01/23/2019; 10:00 AM ; JESSICA LYNN KRUSE; Christian

01/07/2019            Notice of Hearing Filed
                      Petitioners Amended Notice of Hearing; Electronic Filing Certificate of Service.
                         Filed By: THOMAS M BENSON
                         On Behalf Of: KELLY LYNN HOOT
                      Judge/Clerk - Note
                      Court is unavailable the week of 1/16/19. Atty Benson is requested to renotice motions. /jb

01/04/2019            Motion for Leave
                      Petitioners Motion for Leave to File Crossclaim Out of Time; Petitioner Kelly Lynn Hoot nka Mattas
                      Crossclaim Against 3rd Party Respondent ATT Pension Benefit Plan; Electronic Filing Certificate of
                      Service.
                         Filed By: THOMAS M BENSON
                         On Behalf Of: KELLY LYNN HOOT
                      Notice of Hearing Filed
                      Petitioners Notice of Hearing; Electronic Filing Certificate of Service.
                         Filed By: THOMAS M BENSON


                 Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 51 of 54
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                              2/14/2019
Case.net: 38V010100575-01 - Docket Entries                                                                   Page 2 of 4



               Motion for Continuance
               Petitioners Motion for Continuance; Electronic Filing Certificate of Service.
                  Filed By: THOMAS M BENSON
               Certificate of Service
               Certificate of Service; Electronic Filing Certificate of Service.
                 Filed By: THOMAS M BENSON

01/02/2019     Cert Serv Req Prod Docs Things
               Certificate of Service to Third-Party Respondent regarding Request for Production of Documents;
               Electronic Filing Certificate of Service.
                  Filed By: THOMAS M BENSON
                  On Behalf Of: KELLY LYNN HOOT

09/28/2018     Court Trial Scheduled
               By agreement via available dates, trial is set for 2/4/19 at 9:00 am as a #1 setting. /jb
                  Associated Entries: 01/23/2019 - Hearing/Trial Cancelled
                  Scheduled For: 02/04/2019; 9:00 AM ; JESSICA LYNN KRUSE; Christian

09/21/2018     Correspondence Filed
               Letter to Judge Kruse; Electronic Filing Certificate of Service.
                  Filed By: THEODORE EDMOND VON WILLER JR
                  On Behalf Of: RONALD EDWARD HOOT

09/18/2018     Correspondence Filed
               correspondence to Judge Kruse; Electronic Filing Certificate of Service.
                  Filed By: THOMAS M BENSON
                  On Behalf Of: KELLY LYNN HOOT

09/14/2018     Hearing/Trial Cancelled
               DUE TO COURT UNAVAILABILITY TRIAL FOR 1/18/19 IS CANCELLED. PARTIES INSTRUCTED TO
               SUBMIT AVAILABLE DATES FOR A NEW SETTING. /JB
                 Scheduled For: 01/18/2019; 9:00 AM ; JESSICA LYNN KRUSE; Christian

09/04/2018     Judge Assigned
               New Associate Division III Judge

08/31/2018     Court Trial Scheduled
                 Associated Entries: 09/14/2018 - Hearing/Trial Cancelled
                 Scheduled For: 01/18/2019; 9:00 AM ; JESSICA LYNN KRUSE; Christian

08/29/2018     Trial Setting Held
               Parties by Von Willer and Benson. Cause is set for trial on 1/18/2019 at 9 am. /s/ Judge Larry Luna
                  Scheduled For: 08/29/2018; 10:00 AM ; LARRY G LUNA; Christian

08/13/2018     Trial Setting Scheduled
                  Associated Entries: 08/29/2018 - Trial Setting Held
                  Scheduled For: 08/29/2018; 10:00 AM ; LARRY G LUNA; Christian

08/09/2018     Notice of Hearing Filed
               Notice; Electronic Filing Certificate of Service.
                 Filed By: THEODORE EDMOND VON WILLER JR
                 On Behalf Of: RONALD EDWARD HOOT
               Motion for Trial Setting
               Motion for Trial Setting; Electronic Filing Certificate of Service.
                 Filed By: THEODORE EDMOND VON WILLER JR

04/03/2018     Return Service - Other


             Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 52 of 54
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                      2/14/2019
Case.net: 38V010100575-01 - Docket Entries                                                                    Page 3 of 4



               Document ID - 18-SMOS-15; Served To - AT&T PENSION BENEFIT PLAN; Server - ; Served Date - 23-
               MAR-18; Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served
               Summ Req-Circ Pers Serv O/S
               Return Service on ATT Pension Plan-Served; Electronic Filing Certificate of Service.
                 Filed By: THEODORE EDMOND VON WILLER JR
                 On Behalf Of: RONALD EDWARD HOOT

02/27/2018     Summons Issued-Circuit
               Document ID: 18-SMOS-15, for AT&T PENSION BENEFIT PLAN.

02/23/2018     Note to Clerk eFiling
                 Filed By: THEODORE EDMOND VON WILLER JR
               Amended Motion to Modify Filed
               Amended Motion to Modify Amended Judgment of Dissolution of Marriage-Qualified Domestic Relations
               Order; Electronic Filing Certificate of Service.
                  Filed By: THEODORE EDMOND VON WILLER JR
                  On Behalf Of: RONALD EDWARD HOOT

02/14/2018     Motion Hearing Held
               Parties by Von Willer and Benson. Petitioner's motion for leave to add third party is granted without
               objection. Petitioner granted 20 days to file amended pleading. /s/ Judge Larry Luna
                  Scheduled For: 02/14/2018; 10:00 AM ; LARRY G LUNA; Christian

01/31/2018     Motion Hearing Scheduled
                 Associated Entries: 02/14/2018 - Motion Hearing Held
                 Scheduled For: 02/14/2018; 10:00 AM ; LARRY G LUNA; Christian

01/30/2018     Notice of Hearing Filed
               Notice; Electronic Filing Certificate of Service.
                 Filed By: THEODORE EDMOND VON WILLER JR
                 On Behalf Of: RONALD EDWARD HOOT
               Mot to Join Additional Party
               Motion to Join Necessary Party; Electronic Filing Certificate of Service.
                 Filed By: THEODORE EDMOND VON WILLER JR

01/12/2018     Answer Filed
               Petitioners Answer to Respondents Motion to Modify Amended Judgment of Dissolution of
               MarriageQualified Domestic Relations Order; Electronic Filing Certificate of Service.
                  Filed By: THOMAS M BENSON
                  On Behalf Of: KELLY LYNN HOOT

01/09/2018     Answer Filed
               Petitioners Answer to Respondents Motion to Modify Amended Judgment of Dissolution of
               MarriageQualified Domestic Relations Order; Electronic Filing Certificate of Service.
                  Filed By: THOMAS M BENSON
                  On Behalf Of: KELLY LYNN HOOT

01/08/2018     Summons Personally Served
               Document ID - 17-SM63-5; Served To - HOOT, KELLY LYNN; Server - SMITH COUNTY TEXAS
               CONSTABLE; Served Date - 19-DEC-17; Served Time - 14:00:00; Service Type - Sheriff Department;
               Reason Description - Served

01/04/2018     Entry of Appearance Filed
               Entry of Appearance of Thomas M Benson; Electronic Filing Certificate of Service.
                  Filed By: THOMAS M BENSON
                  On Behalf Of: KELLY LYNN HOOT




             Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 53 of 54
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                        2/14/2019
Case.net: 38V010100575-01 - Docket Entries                                                                      Page 4 of 4



11/20/2017        Summons Issued-Circuit
                  Document ID: 17-SM63-5, for HOOT, KELLY LYNN.
                  Judge Assigned

11/17/2017        Confid Filing Info Sheet Filed
                  Confidential Case Filing Information Sheet; Electronic Filing Certificate of Service.
                    Filed By: THEODORE EDMOND VON WILLER JR
                    On Behalf Of: RONALD EDWARD HOOT
                  Mot to Join Additional Party
                  Motion to Join Necessary Party; Electronic Filing Certificate of Service.
                    Filed By: THEODORE EDMOND VON WILLER JR
                  Motion to Modify Filed
                  Motion to Modify Amended Judgment Of Dissolution of Marriage -Qualified Domestic Relations Order;
                  Electronic Filing Certificate of Service.
Case.net Version 5.14.0.6                             Return to Top of Page                               Released 12/31/2018




             Case 6:19-cv-03068-JTM Document 1-1 Filed 02/14/19 Page 54 of 54
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                         2/14/2019
